UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6845


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WENDELL WOOD,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:93-cr-00090-3)


Submitted:    August 28, 2009              Decided:   September 10, 2009


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wendell Wood, Appellant Pro Se.       Howard Jacob Zlotnick,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Wendell   Wood      appeals      the   district    court’s    orders

summarily denying his motion to reopen the appeal period and

motion for reconsideration.            We have reviewed the record and

find no reversible error.        Accordingly, we affirm the orders of

the district court.         See United States v. Wood, No. 2:93-cr-

00090-3 (E.D. Va. filed Mar. 13, 2009 & entered Mar. 16, 2009;

filed Apr. 16, 2009 & entered Apr. 17, 2009).                We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                        2